TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-05-00705-CV



                        Texas Department of Public Safety, Appellant

                                              v.

                             Devin Matthew Gonzalez, Appellee




            FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
         NO. 9264-C, HONORABLE HOWARD S. WARNER II, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Texas Department of Public Safety moves to dismiss this appeal. We grant

the motion and dismiss this appeal. All other pending motions are dismissed as moot.




                                           G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed on Appellant’s Motion

Filed: April 28, 2006